MEMORANDUM **
Billy Gene Burney, III, appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction for second degree robbery with use of a firearm and second *160degree burglary with use of a firearm. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Burney contends that his right to due process was violated because there was insufficient evidence to support his conviction because he was not positively identified by the victim. We agree with the state court that there was sufficient evidence to support the conviction because Burney’s clothing and firearm matched the description given by the victim, Burney was carrying a large amount of cash when he was arrested shortly after the crime, and the jury was shown a surveillance video of the perpetrator. See Jackson v. Virginia, 443 U.S. 307, 324, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Accordingly the state court’s decision was not contrary to or an unreasonable application of clearly established federal law, as determined by the United States Supreme Court. See 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.